
	

114 HR 4001 IH: Fix the Footnotes Act of 2015
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4001
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Mr. Buck (for himself, Mr. Goodlatte, and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To make technical amendments to title 18 of the United States Code based on the Law Revision
			 Counsel’s footnotes in that title.
	
	
 1.Short titleThis Act may be cited as the Fix the Footnotes Act of 2015. 2.Rule of constructionExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 18, United States Code.
 3.Table of chapters for part IThe table of chapters for part I is amended— (1)in the item relating to chapter 11B, by striking Weapons and inserting weapons;
 (2)in the item relating to chapter 39, by striking and combustibles and inserting and other dangerous articles; (3)by inserting after the item relating to chapter 118 the following new item:
				
					
						119.Wire and electronic communications interception and interception of oral communications2510;
 and(4)in the item relating to chapter 63, by inserting and other fraud offenses after Mail fraud. 4.Chapter 1 (a)Section 20(8) is amended by striking 25(a) and inserting 25A.
 (b)Section 23 is amended by inserting a comma after provided. (c)Section 24 is amended—
 (1)by striking 1974,, and inserting 1974,; and (2)by inserting a comma after 1954 of this title.
				5.Chapter 2
 (a)Section 36(a)(2) is amended by inserting or before section 1013. (b)Section 37(c) is amended by striking 2(c) and inserting 13(c).
 6.Chapter 3Section 43(b) is amended— (1)by striking section and inserting subsection; and
 (2)in paragraph (1), by inserting for after imprisonment. 7.Chapter 7 (a)The table of sections at the beginning of chapter 7 is amended by inserting after the item relating to section 116 the following new item:
				
					
						117. Domestic assault by an habitual offender..
 (b)Section 113(b)(3) is amended by inserting , respectively, after have. 8.Chapter 11 (a)Section 202(a) is amended by striking Notwithstanding the second place it appears and all that follows through a Reserve and inserting Notwithstanding sections 502, 2105(d), and 5534 of title 5, a Reserve.
 (b)Section 207(c)(3)(A) is amended by inserting of the Social Security Act after 1899A. (c)Section 207(j)(7)(B)(ii) is amended by striking subsections and inserting subsection.
 (d)Section 212(c)(4)(B) is amended by inserting or after borrowers. 9.Chapter 11BSection 229D(2) is amended by striking or 229D.
		10.Chapter 23
 (a)The table of sections at the beginning of chapter 23 is amended by striking the items relating to sections 438 and 439.
 (b)Section 435 is amended by striking shall be fined and all that follows through or both and inserting shall be fined under this title or imprisoned not more than one year, or both. (c)Section 436 is amended by striking shall be fined and all that follows through or both and inserting shall be fined under this title or imprisoned not more than three years, or both.
 (d)Section 440 is amended by striking shall be fined and all that follows through or both and inserting shall be fined under this title or imprisoned not more than one year, or both. (e)Section 441 is amended by striking shall be fined and all that follows through or both and inserting shall be fined under this title or imprisoned not more than one year, or both.
			11.Chapter 25
 (a)Section 486 is amended by striking shall be fined and all that follows through or both and inserting shall be fined under this title or imprisoned not more than one year, or both. (b)Section 498 is amended by striking shall be fined and all that follows through or both and inserting shall be fined under this title or imprisoned not more than one year, or both.
 (c)Section 500 is amended by striking Shall be fined and all that follows through or both and inserting Shall be fined under this title or imprisoned not more than five years, or both. (d)Section 506(c)(1)(B) is amended—
 (1)by striking (19 U.S.C. 1396b(v)); and (2)by striking benefits.
 (e)Section 513(a) is amended by striking shall be fined and all that follows through or both and inserting shall be fined under this title or imprisoned not more than ten years, or both. (f)Section 513(c)(3)(A) is amended by striking 916(c) and inserting 917(c).
			12.Chapter 31
 (a)Section 655 is amended by striking 25(a) both places it appears and inserting 25A. (b)Section 656 is amended by striking 25(a) and inserting 25A.
			13.Chapter 33
 (a)Section 704(d)(1) is amended by striking section 10 and inserting title 10. (b)Section 706a(b) is amended by striking section (c) and inserting subsections (c).
 (c)Section 716(a)(2) is amended by striking official official and inserting official. (d)Section 716(c)(2) is amended by striking and at the end.
			14.Chapter 40
 (a)Section 841(t) is amended— (1)by striking (t) and all that follows through The term and inserting (t); and
 (2)by striking the close parenthesis that follows a close parenthesis before the period at the end. (b)Section 842(d)(7)(B)(i) is amended by striking Secretary in and inserting Attorney General in.
 (c)Section 842(d)(8) is amended by inserting or after the semicolon. (d)Section 842(i)(6) is amended by inserting or after the semicolon.
 (e)Section 842(i)(7) is amended by inserting a semicolon after person. (f)Section 843(b)(4)(A) is amended by striking Secretary both places it appears and inserting Attorney General.
 (g)Section 843(d) is amended by striking Secretary’s and inserting Attorney General’s. (h)Section 844(p)(1) is amended by striking Secretary and inserting Attorney General.
			15.Chapter 44
 (a)Section 921(a)(18) is amended by adding a period at the end. (b)Section 921(a)(33)(A) is amended by striking Except as provided in subparagraph (C), the and inserting The.
 (c)Section 921(a)(33)(A)(i) is amended by striking Tribal and inserting tribal. (d)Section 922(a)(8)(C) is amended by adding and after the semicolon.
 (e)Section 922(d)(6) is amended by striking who. (f)Section 922(q)(1)(C) is amended by inserting of after Judiciary the first place it appears.
 (g)Section 922(s)(3)(A) is amended by striking 1028(d)(1) and inserting 1028(d). (h)Section 923(e) is amended by striking Secretary’s and inserting Attorney General’s.
 (i)Section 926(a) is amended by striking Secretary’s and inserting Attorney General’s. 16.Chapter 46 (a)Section 981(a)(1)(D) is amended by striking the the Federal and inserting the Federal.
 (b)Section 981(a)(1)(G)(i) is amended by striking any any Federal and inserting any Federal. (c)Section 981(a)(1)(G)(ii) is amended by striking 2332b(g)(5) and inserting 2332b(g)(5)).
 (d)Section 981(a)(1)(G)(iv) is amended by striking foreign Government and inserting foreign government. (e)Section 981(i)(1)(C) is amended by striking 481(h) and inserting 490(a)(1).
 (f)Section 982(a)(3) is amended by striking the the Federal and inserting the Federal. (g)Section 984(c)(2) is amended by striking (12 U.S.C. 3101(b)(7)).
			17.Chapter 47
 (a)Section 1004 is amended by striking 25(a) and inserting 25A. (b)Section 1005 is amended by striking 25(a) and inserting 25A.
 (c)Section 1014 is amended by striking Corporation,, and inserting Corporation,. (d)Section 1014 is amended by striking 25(a) and inserting 25A.
 (e)Section 1028(b)(2)(A) is amended by striking document,, and inserting document,. (f)Section 1028A(c)(1) is amended by striking rewards and inserting records.
 (g)Section 1030(a)(2)(A) is amended by striking 1602(n) of title 15 and inserting 103 of the Truth in Lending Act. (h)Section 1030(a)(5)(C) is amended by striking the period and inserting a semicolon.
 (i)Section 1030(a)(6)(B) is amended by inserting or after the semicolon. (j)Section 1030(c)(3)(B) is amended by striking (a)(4), and inserting (a)(4).
 (k)Section 1030(e)(4)(I) is amended by striking 25(a) and inserting 25A. (l)Section 1030(g) is amended by striking subclauses and inserting subclause.
 (m)Section 1030(j)(2) is amended by adding a period at the end. 18.Chapter 59Section 1261 is amended by striking (a) where it appears before The Attorney General.
		19.Chapter 61
 (a)The heading for section 1303 and the item relating to that section in the table of sections at the beginning of chapter 61 are each amended by striking Postmaster or employee and inserting Officer or employee of the Postal Service.
 (b)Section 1306 is amended by striking 5136A and inserting 5136B. 20.Chapter 63Section 1350(b) is amended by striking pf 1934 and inserting of 1934.
		21.Chapter 71
 (a)Section 1462 is amended by striking 230(e)(2) and inserting 230(f)(2). (b)Section 1465 is amended by striking 230(e)(2) and inserting 230(f)(2).
 (c)Section 1466(b) is amended by striking produces sells or transfers both places it appears and inserting produces, sells, or transfers. 22.Chapter 73 (a)Section 1510(e) is amended by inserting of 1978 after Right to Financial Privacy Act.
 (b)Section 1510(e) is amended by striking (50 U.S.C. 436(b)(1)). (c)Section 1512 is amended in each of subsections (b)(3) and (d)(2) by striking probation supervised release,, and inserting probation, supervised release,.
 (d)Section 1514(d)(1)(E) is amended by striking give and inserting given. (e)Section 1514A(a) is amended by inserting a close parenthesis after 78c).
			23.Chapter 83
 (a)Section 1716E(b)(3)(B)(ii)(V) is amended by striking section 3(d) of the Prevent All Cigarette Trafficking Act of 2009 and inserting section 4(d) of the Act of October 19, 1949 (15 U.S.C. 375 et seq., commonly referred to as the Jenkins Act). (b)Section 1716E(b)(5)(A) is amended by inserting a before verified.
 (c)Section 1716E(b)(5)(C)(ii)(I) is amended by striking paragraph, and inserting paragraph. 24.Chapter 93 (a)Section 1906 is amended by striking 25(a) each place it appears and inserting 25A.
 (b)Section 1906 is amended by striking ),, and inserting ),. 25.Chapter 95 (a)Section 1956(c)(7)(B)(iii) is amended by striking 1978)) and inserting 1978).
 (b)Section 1956(c)(7)(D) is amended— (1)by inserting section before 1006;
 (2)by inserting section before 1007; (3)by inserting section before 1014; and
 (4)by inserting section before 1032. (c)Section 1956(c)(7)(D) is amended by adding a semicolon at the end.
 (d)Section 1959(a)(6) is amended by striking fine of and inserting fine. 26.Chapter 96Section 1961(1) is amended by striking the period which precedes a comma.
		27.Chapter 97
 (a)Section 1992(a)(4) is amended by striking know, both places it appears and inserting know. (b)Section 1992(d)(7) is amended—
 (1)by inserting a comma after bus transportation; and (2)by inserting a comma after sightseeing transportation.
				28.Chapter 102
 (a)Section 2101(a) is amended by striking subparagraph (A), (B), (C), or (D) of this paragraph and inserting paragraph (1), (2), (3), or (4). (b)Section 2101(b) is amended by striking subparagraph (A), (B), (C), or (D) of paragraph (1) and inserting paragraph (1), (2), (3), or (4).
 29.Chapter 103Section 2119 is amended by inserting a comma after harm. 30.Chapter 109ASection 2245 is amended by striking (a) In general.—.
		31.Chapter 110
 (a)Section 2252A(a)(7) is amended by striking the period and inserting a semicolon. (b)Section 2252B(e) is amended by striking physcial and inserting physical.
 (c)Section 2253(a) is amended— (1)by inserting a comma after 2260 of this chapter; and
 (2)by striking chapter,, and inserting chapter,. (d)Section 2253(a)(1) is amended by striking or 2252 and inserting 2252,.
 (e)Section 2256(2)(B) is amended by striking subsection 8(B) of this section, and inserting paragraph (8)(B), the term. (f)Section 2256(8) is amended by striking the period at the end and inserting a semicolon.
 (g)Section 2257(h)(2)(A)(iii) is amended by striking content, and inserting content. (h)Section 2257A(h)(1)(A)(iii) is amended by striking than and inserting that.
 (i)Each of paragraphs (1) and (2) of section 2257A(i) is amended by striking and fined and inserting or fined. (j)Paragraph (3) of section 2257A(i) is amended—
 (1)by striking , and fined and inserting . Such person may also be fined; and (2)by striking , or both.
 (k)Section 2257A is amended by inserting (j) before The provisions of this section shall not become effective until 90 days. (l) (1)The heading for section 2258B is amended by striking or domain name registrar and inserting and domain name registrars.
 (2)The item relating to section 2258B in the table of sections at the beginning of chapter 110 is amended to read as follows:
					
						
							2258B. Limited liability for electronic communication service providers, remote computing service
			 providers, and domain name registrars..
 (m)Section 2258B(a) is amended by inserting a before domain the first place it appears. (n)Section 2258B(b)(2)(C) is amended by inserting or before sections.
 (o)Section 2258C is amended— (1)in subsection (c), by striking subsections and inserting subsection; and
 (2)in subsection (e), by striking section (d) and inserting subsection (d). 32.Chapter 111 Section 2280(c) is amended by striking 2(c) and inserting 13(c).
		33.Chapter 111A
 (a)The table of sections at the beginning of chapter 111A is amended by adding at the end the following new item:
				
					
						2293. Bar to prosecution..
 (b)Section 2290(a)(2)(A) is amended by inserting a close parenthesis before the semicolon at the end. (c)Section 2290(a)(2)(C) is amended by striking under section 2 of the Maritime Drug Law Enforcement Act (46 U.S.C. App. 1903). and inserting in section 70502(b) of title 46)..
 (d)Section 2291(c) is amended by inserting a close parenthesis after 10101(12)) and after 10101(23)). 34.Chapter 113 (a)The 4th paragraph of section 2315 is amended to read as follows:
				Whoever receives, possesses, conceals, stores, barters, sells, or disposes of any veterans’
			 memorial object which has crossed a State or United States boundary after
			 being stolen, unlawfully converted, or taken, knowing the same to have
			 been stolen, unlawfully converted, or taken—.
 (b)Section 2319A(e)(2) is amended by striking 2320(e) and inserting 2320(f). 35.Chapter 113B (a)Section 2332b(g)(3) is amended by striking 1365(g)(3) and inserting 1365(h)(3).
 (b)Section 2332b(g)(5)(B)(i) is amended by inserting a comma after 832 (relating to participation in nuclear and weapons of mass destruction threats to the United States).
 (c)Section 2332f(e)(1) is amended by striking 1365(g)(3) and inserting 1365(h)(3). (d)Section 2339C(e)(11) is amended by striking 1365(g)(3) and inserting 1365(h)(3).
 (e)Section 2339D(b)(1) is amended by inserting section after a national of the United States (as defined in. (f)Section 2339D(c)(1) is amended by striking 2232a(c)(2) and inserting 2332a(c)(2).
			36.Chapter 114
 (a)Section 2341(6) is amended by adding and at the end. (b)Section 2341(7)(A) is amended by inserting a before manufacturer.
 (c)Section 2341(7)(D) is amended by striking the semicolon at the end and inserting a period. 37.Chapter 115Section 2390 is amended to read as follows:
			
 2390.Enlistment to serve against United States Whoever enlists or is engaged within the United States or in any place subject to the jurisdiction thereof, with intent to serve in armed hostility against the United States, shall be fined under this title or imprisoned not more than three years, or both..
 38.Chapter 118Section 2442(c)(1) is amended by inserting a close parenthesis before the semicolon. 39.Chapter 119 (a)Section 2510(4) is amended by striking the period and inserting a semicolon.
 (b)Section 2516(1) is amended by striking The Attorney General and all that follows through specially designated and inserting The Attorney General, Deputy Attorney General, Associate Attorney General, or any Assistant Attorney General, any acting Assistant Attorney General, or any Deputy Assistant Attorney General or acting Deputy Assistant Attorney General in the Criminal Division or National Security Division specially designated.
 (c)Section 2516(1)(p) is amended by striking or at the end. (d)Section 2516(1)(q) is amended by inserting a comma after 2332h.
 (e)Section 2516(2) is amended— (1)by inserting a comma after kidnapping; and
 (2)by striking production,, and inserting production,. (f)Section 2517(6) is amended by striking (50 U.S.C. 401a).
 40.Chapter 123Section 2725(3) is amended by striking the period and inserting a semicolon. 41.Chapter 201 (a)Section 3006A(d)(1) is amended by striking 5305 and inserting 5303.
 (b)Section 3006A(d)(1) is amended by inserting judge after magistrate the 3rd and 4th places it appears. 42.Chapter 203 (a)The table of sections at the beginning of chapter 203 is amended—
 (1)in the item relating to section 3046, by striking Warrants and inserting Warrant; (2)in the item relating to section 3051, by adding a period at the end; and
 (3)by striking the items relating to sections 3059, 3059A, and 3059B. (b)The heading for section 3051 and the item in the table of sections at the beginning of chapter 203 are each amended by striking Special Agents and inserting special agents.
 (c)Section 3056(b)(1) is amended by striking 216,. (d)Section 3061(c)(2)(C) is amended by striking Unites and inserting United.
 43.Chapter 205Section 3103a(b)(1) is amended— (1)by inserting a close parenthesis after 2705; and
 (2)by striking the close parenthesis after delaying a trial. 44.Chapter 211Section 3239(2) is amended by striking (50 U.S.C. 421).
		45.Chapter 213
 (a)Section 3286(b) is amended by striking forseeable and inserting foreseeable. (b)Section 3299 is amended by striking section 2257 and inserting sections 2257.
 46.Chapter 219The heading for section 3402 and the item in the table of sections at the beginning of chapter 219 are each amended by striking Rules of procedure, practice and appeal and inserting Appeal.
 47.Chapter 223Section 3486(a)(1)(A)(iii) is amended by striking 3056 and inserting 3056(a). 48.Chapter 224 Section 3525(d) is amended—
 (1)by striking 3579(b) and inserting 3663(b); and (2)by striking the date of the enactment of this chapter each place it appears and inserting October 12, 1984.
			49.Chapter 227
 (a)The table of subchapters at the beginning of chapter 227 is amended by inserting Sec. above the item relating to section 3351. (b)Each of subchapters A through D of chapter 227 is amended by striking the item relating to the subchapter heading in the table of sections for that subchapter.
 (c)Section 3553(a)(5)(B) is amended by striking the period and inserting a semicolon. (d)Section 3553(c) is amended by striking Commission,, and inserting Commission,.
 (e)Section 3559(g)(2)(B) is amended by striking given that term is and inserting given that term in. (f)Section 3563(b)(22) is amended by striking or; and inserting ; or.
 (g)Section 3565(b)(3) is amended by striking 3563(a)(4) and inserting 3563(a)(5). (h)Section 3583(d) is amended by striking 3563(a)(4) and inserting 3563(a)(5).
			50.Chapter 228
 (a)Section 3592(c)(1) is amended by striking wrecking trains and inserting terrorist attacks and other violence against railroad carriers and against mass transportation systems on land, on water, or through the air.
 (b)Section 3599(g)(1) is amended— (1)by striking subsection and inserting section;
 (2)by striking the paragraph and inserting this paragraph; and (3)by striking 5305 and inserting 5303.
 (c)Section 3599(g)(3) is amended by striking paragraph and inserting subsection. 51.Chapter 229 (a)The table of subchapters at the beginning of chapter 229 is amended by inserting Sec. above the item relating to section 3601.
 (b)Each of subchapters A through C of chapter 229 is amended by striking the item relating to the subchapter heading in the table of sections for that subchapter.
 (c)Section 3608 is amended by striking 3563(a)(4) and inserting 3563(a)(5). (d)The item relating to section 3612 in the table of sections at the beginning of subchapter B of chapter 229 is amended by striking an.
 (e)Section 3613(c) is amended by striking sections and inserting section. (f)Section 3621(e)(5)(A) is amended by striking pharmocotherapies and inserting pharmacotherapies.
 (g)Section 3624(b)(1) is amended by inserting a comma after more than 1 year. 52.Chapter 232Section 3663(c)(1) is amended by striking (ii) and inserting (ii)).
 53.Chapter 235Each of subsections (a)(3) and (b)(3) of section 3742 is amended by striking 3563(b)(6) or (b)(11) and inserting 3563(b)(5) or (b)(10). 54.Chapter 303Section 4042(a) is amended—
 (1)by striking (D) and inserting (6); (2)by striking (E) and inserting (7);
 (3)in paragraph (6) as so redesignated by this section— (A)by striking (i) and inserting (A); and
 (B)by striking (ii) and inserting (B); and (4)in paragraph (7) as so redesignated by this section—
 (A)by striking (i) and inserting (A); (B)by striking (ii) and inserting (B);
 (C)by striking (iii) and inserting (C); (D)by striking (iv) and inserting (D);
 (E)by striking (v) and inserting (E); (F)by striking (vi) and inserting (F); and
 (G)by striking (vii) and inserting (G). 55.Chapter 306Section 4109(a)(1) is amended by striking the Act and inserting section 3006A of this title.
		56.Chapter 313
 (a)The heading for section 4241 is amended by inserting or after stand trial. (b)Section 4247(a)(6) is amended by inserting to after with respect.
 57.Chapter 319Chapter 319 is amended— (1)by striking the chapter heading and inserting the following:
				
					319National Institute of Corrections
						
							Sec.
							4351. Establishment; Advisory Board; appointment of members; compensation; officers; committees;
			 delegation of powers; Director, appointment and powers.
							4352. Authority of Institute; time; records of recipients; access; scope of section.;
 (2)by striking Sec. 4351. (a) There and inserting the following:  4351.Establishment; Advisory Board; appointment of members; compensation; officers; committees; delegation of powers; Director, appointment and powers (a)There; and
 (3)by striking Sec. 4352. (a) In and inserting the following:  4352.Authority of Institute; time; records of recipients; access; scope of section (a)In.
 58.Chapter 403Section 5037(d)(5) is amended by striking title 18 and inserting title 28.  